NUMBER 13-18-00607-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


                            EX PARTE FABIAN GARCIA


                     On appeal from the 206th District Court
                           of Hidalgo County, Texas.



                 ORDER TO FILE APPELLEE’S BRIEF
    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

       This cause is before the Court on appellee’s fourth motion for extension of time to

file the brief. Appellee’s brief was originally due to be filed on June 10, 2020, and the Court

previously granted appellee three extensions for the filing of appellee’s brief in this cause.

       The Court, having fully examined and considered appellee’s fourth motion for

extension of time to file the brief and the extensions previously granted in this cause, is of

the opinion exigent circumstances exist, and in the interest of justice, appellee’s fourth
motion for extension of time to file the brief should be granted in part and denied in part.

Accordingly, appellee’s fourth motion for extension of time to file the brief is GRANTED

IN PART AND DENIED IN PART. The Court looks with disfavor upon the delay caused

by counsel’s failure to have filed a brief in this matter.

       IT IS THEREFORE ORDERED that the Honorable Luis A. Gonzalez, counsel for

appellee, file the appellate brief with this Court on or before March 15, 2021. No further

motions to extend will be entertained.


                                                                      PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
18th day of February, 2021.




                                               2